UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant þ Filed by Party other than Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 HighMark Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A $ per share as determined under Rule 0-11 under the Exchange Act. Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A HIGHMARK PROXY LITE MESSAGE “Hello. My name is Earle Malm and I am the President of the HighMark Funds.Please take a moment to listen to this important message about your investments with the HighMark Funds.I am calling you today because as a shareholder of the HighMark Funds we are requesting your vote on several important proposals concerning the management of the funds. Recently, you should have received an envelope in the mail containing information on the proposals and everything you need to vote your shares.If you have already voted your shares, thank you and I apologize for this message.If you have not voted we ask that you vote as soon as possible so that we can avoid follow-up phone calls requesting your vote and avoid mailing out additional materials. You can vote quickly and easily by touch-tone phone, on the Internet or by mail.If you have any questions about the proxy, please call 1-866-615-7269 and a representative will be available to assist you. Please vote.All of us at HighMark appreciate having you as a shareholder and your prompt attention to this matter. Thank you. Goodbye.”
